Title: To Alexander Hamilton from Jacob Read, 18 January 1798
From: Read, Jacob
To: Hamilton, Alexander


Philadelphia, January 18, 1798. “… The President having thought proper to dismiss Mr Tench Coxe from the office of Commissr of the Revenue a Successor is Wanted. The Gentlemen of the So Carolina delegation in both Houses are anxious to have Wm. Ward Burrows appointed & have Warmly recommended him to the President.… Mr Wolcott … Objects to him on the score Of a probable want of Industry.… For my own part I conceive him fully Equal to the office.… He thinks you can serve him and that a line from you to Mr Wolcott woud remove Mr W’s objections.…”
